DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II in the reply filed on 10/8/21 is acknowledged.
Claims 1-11 are withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed pore size must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figs. 5 and 7 element (125).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 recites that the claimed emitters comprise “a unimodal pore size distribution.” This limitation makes the claims indefinite.
If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).
In the context of the claim, “unimodal” means that the pore size distribution has one mode,1 and “mode” means the most frequent value in a set of data.2 Thus, the limitation at issue requires that in the pore size distribution of the emitters, there is only one most frequent value. The specification explains that the pore size can be anywhere from about 10 nm to 50 microns, i.e., 0.01 microns to 50 microns. PgPug para 52. However, the disclosure does not explain how pore size is calculated. Further, its description of pore size uses the word “about”, e.g., “about 10nm.”
Determining the mode of a distribution of pore sizes requires decisions with respect to tolerances and margins of error. This is because determining a mode requires comparing pore 
Furthermore, to find the mode of a distribution of pore sizes, one must be able to ascertain pore sizes. In the instant case, the disclosure has failed to provide a specific technique for determining pore size. Thus, one of ordinary skill in the art looking to determine whether a given distribution of pores meets the claim limitation at issue would have to decide on her own technique for measuring pore sizes, e.g., longest diameter; shortest diameter, radius, length of a side, average diameter, etc. Different measurement techniques can result in different pore sizes, 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 12, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0076003 A1 [Lozano].

Regarding Claim 12:
Lozano teaches an electrospray apparatus (para 8) comprising: 
a substrate (Fig. 14 (1405) -bottom portion); and 
a plurality of emitters (Fig. 14 (1405) -emitters), disposed on the substrate; wherein the substrate and the plurality of emitters comprise silica (para 33). 
However, Lozano fails to teach the emitters comprising a unimodal pore size distribution.
Optimizing the pore size distribution to be unimodal is well within the bounds of normal experimentation. See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, Lozano teaches controlling pore size to have a desired gradient, i.e. distribution, in para 118. Further, Lozano notes that the distribution in pore sizes controls the transport of liquid through the apparatus. Paras 9-13. This means that Lozano recognizes that the pore size distribution as a result-effective variables. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective time of filing to optimizing the pore size distribution to 

Regarding Claim 14:
Lozano teaches the electrospray apparatus of claim 12, wherein the plurality of emitters comprises a stochastic pore distribution. The locations of the pores are dependent upon where different liquid components froze. Paras 33-36. Such locations are naturally stochastic, since the movement in liquid of a molecule is stochastic. Accordingly, the distribution of pores on the surface of the emitters is also stochastic.

Regarding Claim 17:
Lozano teaches the electrospray apparatus of claim 12, wherein each emitter of the plurality of emitters comprises an apex, wherein the apex of each emitter comprises at least one line of symmetry (as shown in Fig. 16). 

Regarding Claim 20:
Lozano teaches the electrospray apparatus of claim 12, wherein the plurality of emitters are configured to be wet by an ionic liquid (para 18).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0076003 A1 [Lozano] in view of US 2019/0378704 A1 [Bachus].

Regarding Claim 13:
Lozano teaches the electrospray apparatus of claim 12, but fails to teach that a side wall of each emitter of the plurality of emitters is concave. 
Bachus teaches that an electrospray emitter tip with a concave peripheral end wall has increased performance for mass spectrometry. (para 98). It would have been obvious to one of ordinary skill in the art before the effective time of filing to etch the tips of Lozano to the concave profile of Bachus since this would provide increased performance for mass spectrometry. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0076003 A1 [Lozano] in view of US 2018/0201395 A1 [Jung-Kubiak].

Regarding Claim 15:
Lozano teaches the electrospray apparatus of claim 12, but fails to teach that a surface roughness of an emitter of the plurality of emitters is less than about 10 .mu.m.
Jung-Kubiak teaches making an electrospray emitter to have a surface roughness of less than 2 microns (para 101). It would have been obvious to one of ordinary skill in the art before the effective time of filing to modify the surface of an emitter of Lozano to have the low roughness of Jung-Kubiak. One would have been motivated to do since controlling of emitter texture allows dictate a desired fluid flow over the emitter (Jung-Kubiak para 101).
Claims 16 and 18 rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0076003 A1 [Lozano] in view of US 2016/0318048 A1 [Velasquez-Garcia].


Regarding Claim 16:
Lozano teaches the electrospray apparatus of claim 12, but fails to teach that a mean height of the emitters of the plurality of emitters is between about 200-750 .mu.m and wherein a standard deviation of a height of the plurality of emitters is at most 20% of the mean height of the emitters. 
Velasquez-Garcia teaches electrospraying emitters that are 400 to 500 micron high (para 118). It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the emitter height of Velasquez-Garcia in Lozano. Such a modification would necessarily yield a mean height between 400 and 500 microns. One would have been motivated to do so since Velasquez-Garcia teaches that such heights are effective for electrospray (para 118).
Optimizing the height distribution of the emitters is well within the bounds of normal experimentation. See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Velasquez-Garcia teaches that emitter flow rate can be maximized by optimizing emitter height. Para 84.  Further, Velasquez-Garcia speaks to constraining the emitter height distribution in para 83. This means that Velasquez-Garcia recognizes that the emitter height distribution as a result-effective variables. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective time of filing to optimize the emitter height distribution to have a standard 

Regarding Claim 18:
Lozano teaches the electrospray apparatus of claim 17, but fails to teach that an apex to apex separation distance between emitters is at most about 500 .mu.m. Velasquez-Garcia teaches electrospraying emitters that are 20-40 microns apart (para 141). It would have been obvious to one of ordinary skill in the art before the effective time of filing to try to use the emitter pitch of Velasquez-Garcia in Lozano. One would have been motivated to do so since Velasquez-Garcia teaches that such heights are effective for electrospray (para 141).

Allowable Subject Matter
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.merriam-webster.com/dictionary/unimodal, retrieved 3/29/22.
        2 https://www.merriam-webster.com/dictionary/mode, retrieved 3/28/22.